DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. C. Schmal on 7/22/2022.
The application has been amended as follows: 
        1. (Currently amended) A system, comprising: a transmitter configured to wirelessly transmit a data signal along a transmission path, wherein the data signal concerns a transaction for a financial instrument; a receiver configured to receive the data signal, wherein the receiver is positioned at a different location along the transmission path than the transmitter, wherein the transmitter and the receiver are located at a distance greater than a radio horizon of the transmitter; at least three drones arranged in series and positioned along the transmission path between the transmitter and the receiver; wherein one of the drones is configured to receive the data signal from the transmitter and transmit the data signal to another of the drones; wherein the drones are configured to retransmit the data signal to next drone in the series of the drones; wherein one of the drones is configured to receive the data signal from another of the drones and transmit the data signal to the receiver; wherein the transmission path is a geodesic line; wherein the drones are launched from a location upwind of the receiver; wherein the drones are launched from a location within range of the transmitter; wherein the drones are configured to generally follow the geodesic line when flying; wherein the drones are configured to stay within a zone surrounding the geodesic line; wherein the drones include a steerable antenna; wherein the steerable antenna is configured to direct the data signal towards another of the drones within the zone surrounding the geodesic line; and wherein the drones land at a location within range of the receiver.
      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416